
	
		II
		110th CONGRESS
		1st Session
		S. 2462
		IN THE SENATE OF THE UNITED STATES
		
			December 12, 2007
			Mr. Akaka (for himself,
			 Mr. Dodd, and Mr. Obama) introduced the following bill; which was
			 read twice and referred to the Committee
			 on Armed Services
		
		A BILL
		To provide that before the Secretary of Defense may
		  furlough any employee of the Department of Defense on the basis of a lack of
		  funds, the Secretary shall suspend any nonessential service contract entered
		  into by the Department of Defense, and for other purposes.
	
	
		1.Limitation on Furloughs of
			 Employees of the Department of Defense
			(a)DefinitionsIn
			 this Act:
				(1)EmployeeThe
			 term employee—
					(A)has the meaning
			 given under section 7511(a)(1) of title 5, United States Code; and
					(B)includes a member
			 of the Senior Executive Service.
					(2)FurloughThe
			 term furlough—
					(A)has the meaning
			 given under section 7511(a)(5) of title 5, United States Code; and
					(B)with respect to a
			 member of the Senior Executive Service, has the meaning given under section
			 3595a(a) of title 5, United States Code.
					(b)Limitation on
			 FurloughsBefore the Secretary of Defense may furlough employees
			 of the Department of Defense on the basis of a lack of funds, the Secretary
			 shall suspend all nonessential service contracts entered into by the Department
			 of Defense as are necessary to make up for the lack of funds.
			(c)Transfer of
			 fundsThe Secretary of Defense shall transfer an amount equal to
			 payments not required to be made by the United States by reason of the
			 suspension of contracts under subsection (b) from the applicable appropriations
			 accounts used for making such payments into the applicable appropriations
			 accounts for the salaries and expenses of employees.
			(d)Use of
			 transferred fundsAmounts transferred into appropriations
			 accounts under subsection (c) may be used for authorized purposes of those
			 accounts to prevent the furlough of employees on the basis of a lack of
			 funds.
			(e)Effective
			 dateThis Act shall apply with respect to fiscal year
			 2008.
			
